Mr. Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Trial, § 25*—when motion to strike case from short-cause calendar made too late. A motion to strike a cause from the short-cause calendar on the ground that it was not placed there on an affidavit hut on a certificate of plaintiff’s counsel comes too late when not made until the case is reached for trial. 2. Trial, § 22*—when motion to strike case from short-cause calendar properly denied. The mere fact that a jury is impaneled in a case on the short-cause calendar on one day, and a verdict was not returned until the following day, does not show that a motion to strike the case from the short-cause calendar was improperly denied.